DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-9, 11-16, 18-20, 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-9, 11-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (“Thin Cloud Removal Based on Signal Transmission Principles and Spectral Mixture Analysis”) in view of Chang (US2009/0144350).
To claim 1, Xu teach an image processing device for detecting and correcting areas affected by a cloud in an input image comprising: 
a memory, and one or more processors functioning as: 
a determination unit configured to determine a number of endmembers other than the cloud (page 1660, II.B., cloud assessment using spectral unmixing techniques has taken the approach of treating cloud as one of the endmembers, suppose there are M endmembers in the mixed pixel, which means there are M-1 endmembers other than the cloud);
an endmember extraction unit configured to extract a set of spectra of one or more endmembers from the input image (page 1660, II.B., spectral unmixing is a technique that is used to address the mixture problem by decomposing a mixed spectrum into a fractional set of spectra of pure materials, known as endmembers; page 1662, III.B., extract M endmembers) based on the number of endmembers by using an endmember extraction algorithm or clustering (pages 1660-1662, II.B-III.B, M the number of endmembers have obviously been involved in algorithms of endmember extraction);
a cloud spectrum acquisition unit configured to extract one cloud spectrum from the input image (pages 1661-1662, III.A, physical cloud effect modeling, extract cloud spectrum; page 1667, V., extract a cloud spectrum by searching for the pixels with the maximum total energy in all the spectral bands in each cloud-affected image); 
an endmember selection unit configured to compare the endmember spectra with the cloud spectrum, remove one or more spectra from the set of spectra of the endmember spectra, the one or more spectra being same as or similar to the one cloud spectrum, and output a resultant set of spectra as an authentic set of spectra (page 1660, I., treating cloud as one of the endmember classes and selected a pure cloud spectrum as the endmember to represent the cloud signature; pages 1662-1663, pages 1664-1667, IV.B-C., cloud removal model; page 1667, V.); and 
an unmixing unit configured to derive, for each pixel in the input image, one or more fractional abundances of the one or more endmembers and a fractional abundance of cloud in the authentic set of spectra, and detect one or more cloud pixels in the input image (pages 1662-1663, III. C.; page 1667, V., estimate a subset of endmembers for which individual pixels are associated with first, and the unmixing is then conducted adaptively for each pixel).
In furthering said obviousness, Chang teach a process for extracting one or more endmembers from hyperspectral image data in real time, wherein the process comprises estimating a p number of endmembers to be generated and selecting one or more initial endmembers to form an initial simplex with k vertices specified by the selected initial endmembers, and thus extracting one or more endmembers from the data (paragraphs 0008-0011, which shows that determining number of endmembers during process of endmember extraction would have been obvious in Xu).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Chang into the apparatus of Xu, in order to implement endmember extraction process by design preference.


To claim 8, Xu and Chang teach an image processing method for detecting and correcting areas affected by a cloud in an input image (as explained in response to claim 1 above).

To claim 15, Xu and Chang teach a non-transitory computer readable storage medium storing an image processing program to cause a computer for detecting and correcting areas affected by a cloud in an input image (as explained in response to claim 1 above).


To claims 2, 9 and 16, Xu and Chang teach claims 1, 8 and 15.
Xu teach wherein the one or more processors further function as: a cloud removal unit configured to determine, for each of the pixels in the input image, whether the pixel is affected by a thin cloud or a thick cloud (page 1664, B. Cloud Thickness Extraction), correct the pixel that is determined as being affected by the thin cloud (page 1664, C. Cloud Correction Results), and mask the pixel affected by the thick cloud (page 1659, mask cloudy pixels, obviously thick cloud would be masked).

To claims 4, 11 and 18, Xu and Chang teach claims 1, 8 and 15.
Xu teach further comprising: a cloud spectra memory for storing various types of cloud spectra which are possibly observed in an input image, wherein, the cloud spectrum acquisition unit obtains the cloud spectrum from the cloud spectra memory (cloud spectra memory would be inherent since it is computer system handling all the data).

To claims 5, 12 and 19, Xu and Chang teach claims 1, 8 and 15.
Xu teach wherein the cloud spectrum acquisition unit extracts plural kinds of cloud spectra from clouds present in the input image (page 1661, right column, the cloud spectrum is more reliably extracted from the image data of the current scene to accommodate the local conditions; page 1664, B. Cloud Thickness Extraction).

To claims 6, 13 and 20, Xu and Chang teach claims 5, 12 and 19.
Xu teach wherein the one or more processors further function as: a cloud spectrum selection unit configured to select, for each pixel in the input image, one cloud spectrum from among the plurality of cloud spectra (page 1667, left column, extract a cloud spectrum by searching for the pixels with the maximum total energy in all the spectral bands in each cloud-affected image, cloud thickness is presented for each pixel; right column, estimate a subset of endmembers for which individual pixels are associated with first, and the unmixing is then conducted adaptively for each pixel).

To claims 7 and 14, Xu and Chang teach claims 5 and 12.
Xu teach further comprising: a cloud spectrum selection unit configured to select a cloud spectrum, for each pixel in the input image, from a cloud spectra memory (page 1664, wherein cloud spectra memory would be inherent since it is computer system handling all the data).



Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (“Thin Cloud Removal Based on Signal Transmission Principles and Spectral Mixture Analysis”) in view of Chang (US2009/0144350).
To claim 22, Xu and Chang teach claim 1.
But, Xu and Chang do not expressly disclose wherein the endmember extraction unit performs the extraction by using an unsupervised clustering and selecting endmember spectra as means of respective clusters.
	Liu teach endmember extraction unit performs the extraction by using an unsupervised clustering and selecting endmember spectra as means of respective clusters (abstract, paragraphs 0006-0019), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the apparatus of Xu and Chang, in order to implement unsupervised classification by design preference.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        December 12, 2022